DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on April 23th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on April 23th, 2021 is acknowledged and isanswered as follows.
Applicant's remarks, see pg. 8, with respect to the rejection of claim 19 under 35 U.S.C. § 112(a) have been fully considered and are persuasive. Therefore, the rejections of claim 19 has been withdrawn.  
Applicant's remarks, see pgs. 8-12, with respect to the rejections of claims 1-4, 7-13, 15 and 24 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 
Applicant's remarks, see pgs. 12-13, with respect to the rejections of claims 17-23 under 35 U.S.C. § 102(a)(1) have been fully considered but are not persuasive. However, the Applicant agreed to amend claim 17 for overcoming the current prior arts of record.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nicolas A. Smith (Reg. No. 78,125) on June 15th, 2021. 
The application has been amended as follows: 
In the claim: 
9.    (Currently Amended) A bond structure of an integrated circuit (IC), comprising:
a bond pad;
an intervening metal layer having a first face and a second face, wherein the intervening metal layer is positioned below the bond pad;
a first via layer having only one single planar bottom surface in direct contact with the first face of the intervening metal layer, wherein the first via layer has a first via pattern including a single via, wherein the single via comprises a first outer sidewall opposite a second outer sidewall, wherein a bottom surface of the single via defines the
one single planar bottom surface of the first via layer that continuously laterally extends from the first outer sidewall to the second outer sidewall;
a dielectric structure underlying the intervening metal layer; and
a second via layer in contact with the second face of the intervening metal layer, wherein the second via layer has a second via pattern different than the first via pattern, wherein the second via pattern includes a first ring-shaped via and a second ring-shaped via, wherein the first ring-shaped via continuously laterally surrounds the second ring-shaped via, wherein the dielectric structure continuously contacts an inner perimeter of the first ring-shaped via, wherein a length of the one single planar bottom surface is greater than a width of the first ring-shaped via.
17.    (Currently Amended) A bond structure of an integrated circuit (IC), comprising:
a bond pad;
an intervening metal layer underlying the bond pad, wherein the intervening metal layer having a continuous bottom surface;
a first via layer overlying the intervening metal layer, wherein the first via layer has a first via pattern including a single via;
a dielectric layer underlying the intervening metal layer, wherein the dielectric layer comprises a center dielectric structure; and
a second via layer underlying the intervening metal layer and disposed within the dielectric layer, wherein the second via layer has a second via pattern different than the first via pattern, wherein the second via pattern includes a first via and a second via, wherein the second via laterally encloses the center dielectric structure such that a shape of an inner perimeter of the second via conforms to a shape of an outer perimeter of the center dielectric structure, wherein the first via laterally encloses the second via and is laterally offset from an outer perimeter of the second via by one or more non-zero distances; wherein the continuous bottom surface of the intervening metal layer is in direct contact with the first via and the second via and
wherein when viewed from above geometric shapes of the first via and the
second via are different than a geometric shape of the intervening metal layer.

Allowable Subject Matter
Claims 1-4, 7-13, 15, and 17-24 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: wherein a ring-shaped top surface of the first via and a ring-shaped top surface of the second via respectively directly contact the second face of the intervening metal layer as recited in claim 1; wherein a bottom surface of the single via defines the one single planar bottom surface 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/CUONG B NGUYEN/
Examiner, Art Unit 2818